                 EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                   ATTORNEYS AT LAW                             DIANE L. HOUK
ANDREW G. CELLI, JR.                    600 FIFTH AVENUE AT ROCKEFELLER CENTER
MATTHEW D. BRINCKERHOFF                                10TH FLOOR                            EMMA L. FREEMAN
JONATHAN S. ABADY                              NEW YORK, NEW YORK 10020                         DAVID BERMAN
EARL S. WARD                                       TEL: (212) 763-5000                         HARVEY PRAGER
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
HAL R. LIEBERMAN                                  FAX: (212) 763-5001                       MARISSA BENAVIDES
DANIEL J. KORNSTEIN                                www.ecbawm.com                              NICK BOURLAND
O. ANDREW F. WILSON                                                                         ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                            ANANDA BURRA
DEBRA L. GREENBERGER                                                                              MAX SELVER
ZOE SALZMAN                                                                                         NOEL LEON
SAM SHAPIRO



                                                            May 6, 2021

   By ECF
                                                                                             05/07/2021
   Hon. Katharine H. Parker
   United States Magistrate Judge
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street
   New York, New York 10007

           Re:      Clark, et al., v. City of New York, No. 18 Civ. 02334 (AT) (KHP)

   Dear Judge Parker:

            This firm represents Plaintiffs. On behalf of both parties, we write to request an
   adjournment of the May 24, 2021 telephonic Case Management Conference (see Dkt. No. 168)
   in light of the mediation scheduled for June 8, 2021 (see May 5, 2021 Docket Entry).

           Pursuant to the Court’s Order, Dkt. No. 165, the parties attended a May 4, 2021
   mediation session with Rebecca Price, Esq., through the Court-annexed Mediation Program. The
   parties will continue mediating before Ms. Price on June 8, 2021 (see May 5, 2021 Docket
   Entry). Accordingly, the parties request an adjournment of the May 24, 2021 conference until at
   least one week after the June 8 mediation session.

                                                            Respectfully submitted,
                                                                  /s/
                                                            O. Andrew F. Wilson

   cc.     All Counsel of Record

APPLICATION GRANTED: The telephonic Case Management Conference scheduled for Monday, May
24, 2021 at 11:00 a.m. is hereby rescheduled to Thursday, June 17, 2021 at 12:30 p.m. Counsel for the
parties are directed to call Judge Parker's court conference line at the scheduled time. Please dial (866)
434-5269, Access code: 4858267




                                                                                       05/07/2021
